Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 2020/0403322) in view of Yang et al (US 2019/0319364).

    PNG
    media_image1.png
    320
    657
    media_image1.png
    Greyscale

Regarding claim 1, Ryu discloses in Figures 2-3, 5, an antenna device, comprising:
a dielectric layer (410, 420, 430, Figs, 3, 5) comprising a first edge that extends in a first direction, and a second edge that extends in a second direction (see Fig. 2);
a first feed via (“one of the horizontal polarization feeding and the vertical polarization feeding, see par. 0111 and Fig. 5), configured to penetrate through at least a portion of the dielectric layer (410-430, see Fig. 5) in a third direction, and disposed to be adjacent to the second edge;
a second feed via (“one of the horizontal polarization feeding and the vertical polarization feeding, see par. 0111 and Fig. 5), configured to penetrate through at least a portion of the dielectric layer (410-430, see Fig. 5) in the third direction, and disposed to be adjacent to the first edge;
a feed 
an antenna patch (200, 300), disposed on the second feed via and the feed pattern in the third direction, and coupled to the first feed via, the second feed via, and the feed pattern,
wherein the first edge is longer than the second edge (see Fig. 2), and
wherein the antenna patch (200, Figs. 2-3) overlaps the first feed via in a direction parallel to the first direction or the second direction, and the antenna patch overlaps the feed pattern in a direction parallel to the third direction.
Ryu is silent on the feed element being a feed pattern.
Yang discloses in Figure 9, the feed element being a feed pattern (932).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the feed element of Ryu with the feed element being feed pattern as taught by to provide a coupling between the antenna patch and second feed via to feed signal to the antenna patch. Therefore, to employ having the feed pattern as claimed invention would have been obvious to person skill in the art.
Regarding claim 2, as applied to claim 1, Ryu discloses in Figure 5,
a ground plane (450), disposed below the dielectric layer (410, 420, 430) in the third direction,
wherein a height of the first feed via is greater than a height of the second feed via and a height of the feed pattern with respect to the ground plane in the third direction.
Regarding claim 3, as applied to claim 2, Ryu discloses in Figure 2, wherein:
the antenna patch (200, 300) is configured to have at least one hole, and
the first feed via overlaps the antenna patch in the direction parallel to the first direction or the second direction in the at least one hole.
Regarding claim 5, as applied to claim 1, Ryu discloses in par. 0111, wherein:
the antenna device is configured to transmit and receive a horizontal polarization signal based on an electrical signal applied to the first feed via, and is configured to transmit and receive a vertical polarization signal based on an electrical signal applied to the second feed via.
Regarding claim 6, as applied to claim 1, Ryu discloses in Figures 4c and 6, wherein:
the antenna patch (200, 300) comprises a first antenna patch (320) and a second antenna patch (220) sequentially disposed in the third direction, and
a surface area of the second antenna patch (220) is greater than a surface area of the first antenna patch (320).
Regarding claim 7, as applied to claim 6, Ryu discloses in Figure 5, wherein:
the dielectric layer comprises a first layer (441), a second layer (430), a third layer (420), and a fourth layer (410) sequentially disposed in the third direction,
the first feed via penetrates through the first layer (441) and the second layer (430), and
the second feed via penetrates through the first layer (441), and the feed pattern is disposed on the first layer.
Regarding claim 8, as applied to claim 7, Ryu discloses in Figure 4c, wherein:
the first antenna patch is disposed on the second layer (430),
the third layer (420) is disposed between the first antenna patch (220) and the second antenna patch (210).
Ryu does not disclose a dielectric constant of the third layer is smaller than a dielectric constant of the first layer and a dielectric constant of the second layer, and 
the third layer includes an air cavity.
 However, such difference is not patentable merit. It would have been obvious to one having ordinary skill in the art before the time the invention was made to select a desired value of the dielectric constant for the first, second and the third dielectric layers to optimize the radiation characteristic for the antenna device. Therefore, to employ having the dielectric constants of the dielectric layers as claimed invention would have been obvious to person skill in the art.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 2020/0403322) in view of Koike (JP 2005124056) and further in view of Yang et al.
Regarding claim 9, Ryu discloses in Figures 2-6, an antenna device, comprising:
a first dielectric layer (420) and a second dielectric layer (430);
a first antenna patch (200), disposed on the first dielectric layer (420) in a third direction;
a second antenna patch (300), disposed on the second dielectric layer (430) in the third direction;
a first feed via (horizonal polarization feeding, see par. 0118 and Fig. 5) and a second feed via (vertical polarization feeding, see par. 0119 and Fig. 5) coupled to the first antenna patch (200);
a feed element 
a third feed via and a fourth feed via coupled to the second antenna patch (300, see Figs. 2, 5-6),
wherein the antenna device is configured to transmit and receive a signal with a first frequency bandwidth based on an electrical signal applied to the first antenna patch (200), and
wherein the antenna device is configured to transmit and receive a signal with a second frequency bandwidth different from the first frequency bandwidth based on an electrical signal applied to the second antenna patch (see par. 0121).
Ryu does not disclose the first dielectric layer and the dielectric layer spaced apart from each other in a first direction. However, such difference is not patentable merit. The technique of using different dielectric layers to support two antenna patches is well known in the art. One of such examples is the teaching of Koike discloses in Figure 3, the first dielectric layer (4) and the dielectric layer (5) spaced apart from each other in a first direction (horizontal direction).
Ryu is silent on the feed element being a feed pattern.
Yang discloses in Figure 9, the feed element being a feed pattern (932). It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the feed element of Ryu with the feed element being feed pattern as taught by to provide capacitive coupling between the antenna patch and second feed via. 
Therefore, to employ having the dielectric layers and the feed pattern as claimed invention would have been obvious to person skill in the art.
Regarding claim 10, as applied to claim 9, Ryu discloses in Figure 2, wherein:
the first dielectric layer comprises a first edge that extends in the first direction and a second edge that extends in the second direction,
the second dielectric layer comprises a third edge that extends in the first direction and a fourth edge that extends in the second direction, and the first edge is longer than the second edge.
Regarding claim 11, as applied to claim 10, Ryu discloses in par. 0121, wherein:
a center frequency of the first frequency bandwidth is lower than a center frequency of the second frequency bandwidth.
Regarding claims 12-13 and 15, as applied to claim 10, Ryu discloses wherein:
the second feed via is disposed to be adjacent to the first edge, and the fourth feed via is disposed to be adjacent to the third edge;
wherein: the first feed via is disposed to be adjacent to the second edge,
the first antenna patch includes at least one hole, and
the first feed via overlaps the first antenna patch in a direction parallel to the first direction or the second direction in the at least one hole;
wherein:
the antenna device is configured to transmit and receive a horizontal polarization signal based on an electrical signal applied to the first feed via (horizontal polarization feeding, par. 0118), and is configured to transmit and receive a vertical polarization signal based on an electrical signal applied to the second feed via (vertical polarization feeding, par. 0119).
Regarding claim 16, Ryu discloses in Figures 2-3, 5 and par. 0111, an antenna device, comprising:
a first dielectric layer (420, Fig. 3) and a second dielectric layer (430, Fig. 3) 
a first antenna patch (200, Fig. 3), disposed on the first dielectric layer (420) in a third direction;
a second antenna patch (300, Fig. 3), disposed on the second dielectric layer (430) in the third direction;
a first feed via (horizontal polarization feeding, see par. 0118) and a second feed via (vertical polarization feeding, see par. 0119) coupled to the first antenna patch (200, see Figs. 2 and 5); and
a third feed via and a fourth feed via coupled to the second antenna patch (300, see Figs. 2 and 5),
wherein the antenna device is configured to transmit and receive a signal with a first frequency bandwidth based on an electrical signal applied to the first antenna patch (see par. 0121),
wherein the antenna device is configured to transmit and receive a signal with a second frequency bandwidth that is different from the first frequency bandwidth based on an electrical signal applied to the second antenna patch (see par. 0121),
wherein the first antenna patch is fed from the first feed via by a first feeding method, and is fed from the second feed via by a second feeding method that is different from the first feeding method (see par. 0111), and
wherein the second antenna patch is fed from the third feed via by a third feeding method, and is fed from the fourth feed via by the third feeding method.
Ryu does not disclose the first dielectric layer and the dielectric layer spaced apart from each other in a first direction. However, such difference is not patentable merit. The technique of using different dielectric layers to support two antenna patches is well known in the art. One of such examples is the teaching of Koike discloses in Figure 3, the first dielectric layer (4) and the dielectric layer (5) spaced apart from each other in a first direction (horizontal direction). Therefore, to employ having the first dielectric layer and the second dielectric layer spaced apart as claimed invention would have been obvious to person skill in the art.
Regarding claim 17, as applied to claim 16, Ryu discloses in par. 0121, wherein:
a center frequency of the first frequency bandwidth is lower than a center frequency of the second frequency bandwidth.
Regarding claim 18, as applied to claim 17, Ryu discloses in par. 0118, wherein:
the first feeding method is a capacitively coupled feeding method.
Ryu discloses in par. 0118, the second feeding method being via pad and via hole rather than an L-probe coupled feeding method. However, such difference is not patentable. It would have been obvious matter designed choice to select an alternative well known feeding method to feed signal to the antenna patch. Therefore, to employ having the second feeding method as claimed invention would have been obvious to person skill in the art.
Regarding claims 19-20, as applied to claim 16, Ryu discloses in Figure 2,
wherein: the first dielectric layer comprises a first edge that extends in the first direction, and a second edge that extends in a second direction,
the second dielectric layer comprises a third edge that extends in the first direction, and a fourth edge that extends in the second direction, and
the first edge is longer than the second edge.
Allowable Subject Matter
Claims 4, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845